DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claims 1 and 13 identify the uniquely distinct feature of method of making a piezoelectric mems microphone, comprising applying a piezoelectric wafer over the top surface of a substrate, the piezoelectric wafer defining a substantially flat structure with substantially zero residual stress and thinning the piezoelectric wafer to define a single piezoelectric film layer that defines a substantially flat diaphragm structure with substantially zero residual stress in combination with all the disclosed limitations of claims 1 and 13.
             The closest prior art, Piechocinski Taiwanese Patent Application Publication No. TW 1711575 B) discloses MEMS devices and associated methods of fabrication including oxidizing a top surface and a bottom surface of a substrate to form a top oxidation layer and a bottom oxidation layer; applying a piezoelectric wafer over the top surface of the substrate, the piezoelectric wafer defining a substantially flat structure and etching the bottom oxidation layer and substrate to form an opening in the substrate, the opening allowing sound pressure to travel through the opening to deflect the diaphragm structure but fails to teach the piezoelectric layer with substantially zero residual stress and thinning the piezoelectric wafer to define a single piezoelectric film layer that defines a substantially flat diaphragm structure with substantially zero residual stress; Chen et al. (United States Patent No. 8,466,606 B2) discloses a method of integration of piezoelectric materials with substrates comprising applying a piezoelectric wafer over the top surface of the substrate, forming or applying an electrode over the single piezoelectric film layer and etching the bottom oxidation layer and substrate to form an opening in the substrate, the opening allowing sound pressure to travel through the opening to deflect the diaphragm structure, but fails to teach the piezoelectric layer with substantially zero residual stress and thinning the piezoelectric wafer to define a single piezoelectric film layer that defines a substantially flat diaphragm structure with substantially zero residual stress; and Korean Patent No. KR 101545271 B1discloses a method for fabricating a piezoelectric transducer comprising forming a piezoelectric film on the first electrode; forming a second electrode on the piezoelectric film, and forming a second electrode portion including a second lead line and a second electrode terminal on the substrate; forming a deformation film on a region of the substrate where the piezoelectric film is not formed; and forming a diaphragm by etching the piezoelectric film and the lower portion of the substrate on which the deformable film is placed, but fails to teach the piezoelectric layer with substantially zero residual stress and thinning the piezoelectric wafer to define a single piezoelectric film layer that defines a substantially flat diaphragm structure with substantially zero residual stress. The prior art fails to anticipate or render the independent claims obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN ENSEY whose telephone number is (571)272-7496. The examiner can normally be reached Monday 7:00-3:30, Tuesday, Thursday, Friday 7:00-2:30 Wednesday - Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN ENSEY/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        19 August 2022